United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1508
                                  ___________

David W. Gibson,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Missouri.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                            Submitted: February 7, 2005
                               Filed: February 10, 2005
                                ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

      David Gibson appeals from the judgment of the district court1 upholding the
Commissioner’s decision to order repayment of social security benefits he received
while imprisoned on a felony charge. For reversal, Gibson contends that the
administrative law judge (ALJ) erred in refusing to waive recovery of the


      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri, adopting the report and recommendations of the Honorable
Lewis M. Blanton, United States Magistrate Judge for the Eastern District of
Missouri.
overpayment. In particular, Gibson argues he was “without fault” in receiving the
overpayment, within the meaning of 20 C.F.R. § 404.506 (2004), which prohibits
recovery of an overpayment that “has been made to an individual who is without fault
if adjustment or recovery would either defeat the purpose of title II of the Act, or be
against equity and good conscience.” Concluding that the ALJ’s decision was
supported by substantial evidence on the record as a whole, see Harris v. Barnhart,
356 F.3d 926, 928 (8th Cir. 2004), we affirm.

       Initially, we note that when Gibson was sentenced on his felony charge in
1992, the district court2 ordered him to “partially pay for his incarceration costs by
signing over his monthly Social Security disability checks to the Bureau of Prisons
during his period of incarceration.” If Gibson had followed that order, the Social
Security Administration (SSA) would have received notice that Gibson was not
entitled to receive the checks. Gibson argues that his sentencing was “traumatic,” the
judge’s order “didn’t register,” he did not think about the checks because they were
being directly deposited into his checking account, and no one provided paperwork
for him to follow through with the order.

      The ALJ found that although Gibson had experienced stress, he remained
mentally capable of taking care of his financial interests. The ALJ noted that Gibson
continued to make payments on commercial property he owned while incarcerated,
and that Gibson spent the $10,000 he had remaining even after he was specifically
advised by the SSA that he had been overpaid. We find that substantial evidence
supports the ALJ’s finding that Gibson was not without fault because he “accepted
a payment he knew or could have been expected to know was incorrect.” See 20
C.F.R. § 404.507(a) (2004); Gregg v. Barnhart, 354 F.3d 710, 714 (8th Cir. 2003) (if



      2
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
                                          -2-
ALJ explicitly discredits claimant, and gives good reasons for doing so, this court
normally defers to credibility findings).

      Further, the record supports the overpayment amount of $45,040.30 calculated
by the ALJ. Accordingly, we affirm.
                       ______________________________




                                        -3-